             IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF MISSOURI
                          SOUTHERN DIVISION

JOHN WILLIAM RINGER ,

                     Movant,
                                                   Civil No. 20-03270-CV-S-MDH
              v.                                   Crim No. 15-03064-01-CR-S-MDH

UNITED STATES OF AMERICA,

                     Respondent.

            GOVERNMENT’S MOTION TO DISMISS AS UNTIMELY
               MOVANT’S MOTION UNDER 28 U.S.C. § 2255

       The respondent, the United States of America, respectfully urges this Court to

dismiss the motion under 28 U.S.C. § 2255 filed by the movant, John William Ringer.

Ringer’s motion was filed over one year after his conviction became final, rendering it

untimely. Consequently, this Court should summarily dismiss Ringer’s motion. The

Government further asks this Court to stay the order directing the Government to show

cause pending a ruling on the motion to dismiss.

                                   I. Procedural History

       On June 16, 2015, the grand jury returned a one-count indictment in the Western

District of Missouri, charging Ringer with failure to register as a sex offender, in violation

of 18 U.S.C. § 2250(a). (Crim. D.E. 1.) 1 On January 19, 2016, Ringer appeared before




       1
       “Crim. D.E.” refers to the docket entries in Ringer’s underlying criminal case,
No. 15-03064-01-CR-S-MDH.
this Court and entered a plea of guilty to the indictment with a written plea agreement.

(Crim. D.E. 27, 28.)

       On June 29, 2016, this Court sentenced Ringer to 18 months’ imprisonment, to be

followed by five years’ supervised release. (Crim. D.E. 31.) The written judgment was

entered on July 1, 2016. (Crim. D.E. 32.) Ringer did not appeal. The date the judgment

becomes final, for purposes of § 2255(f)(1), is the date when the time for filing an appeal

expires. See Fletcher v. United States, 858 F.3d 501, 504 (8th Cir. 2017). Consequently,

Ringer’s conviction became final on July 15, 2016.

       Among Ringer’s many post-sentencing issues, a final revocation hearing of

supervised release was held before the Court on June 4, 2018. (Crim. D.E. 49.) Ringer

admitted that he violated the condition of his post-release supervision that “[t]he defendant

shall not possess or use any computer or electronic devices with access to any ‘on-line

computer service’ without the prior approval of the Probation Office. This includes any

public or private computer network.” (Crim. D.E. 50 at 1.)

       Ringer mailed his signed § 2255 motion with a postmark of what appears to be

August 24, 2020, which was received and filed by this Court on August 26, 2020. (Crim.

D.E. 61; Civ. D.E. 1.) 2 A motion for post-conviction relief generally must be filed within

one year of when a defendant’s conviction became final. 28 U.S.C. § 2255(f)(1). The

motion in this case was filed four years after Ringer’s conviction became final, and

therefore, his motion is untimely.



       2
           “Civ. D.E.” refers to the docket entries in this case, No. 20-03270-CV-S-MDH.

                                             -2-
                                      II. Discussion

A.     Ringer’s Untimely Motion Should Be Dismissed

       Within his motion, Ringer provides conclusory, unsupported allegations that the Sex

Offender Registration and Notification Act (SORNA) does not apply to him; the Court

lacked jurisdiction to convict him of a SORNA violation; ineffective assistance of counsel

for failing to investigate and provide evidence that SORNA does not apply to him; and that

this new evidence proves his innocence. Ringer provides absolutely no discussion or

evidence to support any of his conclusory allegations. Even a pro se movant must identify

facts that support his claims of error. See, e.g., Blackledge v. Allison, 431 U.S.63, 75-76

(1977); see also Rule 2 of the Rules Governing Section 2255 Proceedings.              “The

subsequent presentation of conclusory allegations unsupported by specifics is subject to

summary dismissal, as are contentions that in the face of the record are wholly incredible.”

Blackledge v. Allison, 431 U.S. at 74 (citing Machibroda v. United States, 368 U.S. 487,

495-96 (1962)).

       Ringer’s claims are devoid of any evidence supporting claims, other than his own

self-serving, conclusory statements which contradict his sworn testimony at his plea.

Consequently, Ringer’s motion should be dismissed as untimely. Under the Antiterrorism

and Effective Death Penalty Act of 1996 (AEDPA), a § 2255 motion must be filed

within one year of the latest of –

              (1) the date the judgment of conviction becomes final;

             (2) the date on which the impediment to making a motion created by
       governmental action in violation of the Constitution or laws of the United



                                            -3-
       States is removed, if movant was prevented from making a motion by such
       governmental action;

             (3) the date on which the right asserted was initially recognized by
       the Supreme Court and made retroactively applicable to cases on collateral
       review; or

              (4) the date on which the facts supporting the claim or claims
       presented could have been discovered through the exercise of due diligence.

28 U.S.C. § 2255(f).

       Clearly, under § 2255(f)(1), Ringer’s § 2255 motion is out of time. An un-appealed

criminal judgment becomes final when the time for filing a direct appeal expires. Fletcher,

858 F.3d at 504. The judgment in Ringer’s case was entered on July 1, 2016. (Crim. D.E.

32.) Had Ringer wished to file an appeal, he was required to do so within 14 days of his

judgment being filed. See Fed. R. App. P. 4(b)(1)(A)(i). Because Ringer did not appeal

his sentence, his judgment became final on July 15, 2016. Ringer had until July 15, 2017,

to timely file the instant § 2255 motion.

       Ringer indicated on his § 2255 motion the day he signed it was August 18, 2020;

however, he mailed it on August 24, 2020 (Civ. D.E. 1 at 12), and it was received and filed

by this Court on August 26, 2020. (Civ. D.E. 1.) In order for Ringer’s § 2255 motion to

benefit from the prison mailbox rule, Ringer must comply with Rule 4(c) of the Federal

Rules of Appellate Procedure. See Grady v. United States, 269 F.3d 913, 916 (8th Cir.

2001) (“A prisoner seeking to benefit from the prison mailbox rule must satisfy the

requirements of Rule 4(c) whether he files a notice of appeal, a habeas petition, or a § 2255

motion”). Ringer bears the burden of proving his entitlement to obtain the prison mailbox

rule’s benefit. Id. at 917. Rule 4(c) provides, in pertinent part, that



                                             -4-
       (1) If an institution has a system designed for legal mail, an inmate confined
           there must use that system to receive the benefit of this Rule 4(c)(1). If
           an inmate files a notice of appeal in either a civil or a criminal case, the
           notice is timely if it is deposited in the institution’s internal mail system
           on or before the last day for filing and:

          (A) it is accompanied by:

              (i) a declaration in compliance with 28 U.S.C. § 1746 – or a notarized
              statement – setting out the date of deposit and stating that first-class
              postage is being prepaid; or

              (ii) evidence (such as a postmark or date stamp) showing that the
              notice was so deposited and that postage was prepaid. . . .
       Ringer did not provide a declaration in compliance with 28 U.S.C. § 1746 or a

notarized statement setting out the date of deposit; however, his envelope indicates it was

postmarked, with postage paid, on or about August 24, 2020. Fed. R. App. P. 4(c)(ii).

(Civ. D.E. 1 at 13.) Since Ringer’s § 2255 motion was filed past the deadline of July 15,

2017, it is barred by the one-year limitation contained in § 2255(f)(1), and should be

dismissed as untimely. See, e.g., Campa-Fabela v. United States, 339 F.3d 993 (8th Cir.

2003) (affirming dismissal of untimely habeas corpus petition).

B.     Ringer Cannot Establish Equitable Tolling

      Ringer may only avoid the one-year limitation if he can establish equitable tolling.

See Muhammad v. United States, 735 F.3d 812, 815 (8th Cir. 2013). “The one-year statute

of limitation may be equitably tolled ‘only if [the movant] shows “(1) that he has been

pursuing his rights diligently, and (2) that some extraordinary circumstance stood in his

way” and prevented timely filing.’” Id. (quoting Holland v. Florida, 560 U.S. 631, 648

(2010)); see also Kreutzer v. Bowersox, 231 F.3d 460, 463 (8th Cir. 2000) (“Equitable


                                             -5-
tolling is proper only when extraordinary circumstances beyond a prisoner’s control make

it impossible to file a petition on time” or “when conduct of [the government] has lulled

[the petitioner] into inaction”). “‘Equitable tolling is an exceedingly narrow window of

relief.’” Deroo v. United States, 709 F.3d 1242, 1246 (8th Cir. 2013).

       Ringer claims in his motion the following:

       Since my conditions set forth at sentencing had sex offender special
       conditions. I was not able to do my dilgents [sic] to be able to research the
       proper paperwork until January 2020 when the internet restriction was
       removed from my conditions.

(Civ. D.E. 1 at 11.) Other than the aforementioned ambiguous statement, Ringer provides

no evidence, nor does he allege, that he has pursued his rights in a diligent manner or that

some extraordinary circumstance prevented him from timely filing his § 2255 motion by

July 15, 2017. See Muhammad, 735 F.3d at 815 (defendant was not diligent because “[h]e

does not claim he was prohibited from contacting the court or was denied any mail sent

from the court”); Shoemate v. Norris, 390 F.3d 595, 598 (8th Cir. 2004) (holding equitable

tolling inapplicable because no extraordinary circumstances where defendant fails to

timely file due to misunderstanding proper procedure).

       Furthermore, Ringer’s claim that the internet restrictions prevented his ability to

research his alleged issue is simply not true. First, as is clearly set out under the special

conditions of his post-release supervision, Ringer could have requested and received

approval from his probation officer to have internet and computer access. (Crim. D.E. 32

at 5, ¶ k.) There is no evidence that Ringer made such a request or exhausted many of the

other avenues available to him to conduct a records search regarding his prior criminal



                                             -6-
history. Secondly, Ringer’s claim that he did not have access to a computer or internet to

conduct his alleged research is contradicted by the fact that his post-release supervision

was revoked on June 4, 2018, because he had been using a computer and the internet

without the prior approval of the probation office. (Crim. D.E. 50 at 1.) Furthermore,

Ringer could have readily had access to the internet while serving his sentence with the

Bureau of Prisons, yet has failed to provide any evidence that he diligently pursued his

rights during his period of incarcerations. Ultimately, Ringer’s claims of being prevented

to diligently follow up on this alleged issue goes entirely unsupported and accordingly, the

instant motion should be dismissed.

                                       III. Conclusion

       The Government respectfully requests this Court to stay the order directing the

Government to respond to the merits of Ringer’s individual claims pending a ruling on the

Government’s motion to dismiss. If this Court should determine that the untimeliness of

Ringer’s motion does not, for some reason, bar consideration of the merits, the Government

requests the opportunity to respond on the merits to the claims Ringer has raised. However,

since it is clear that Ringer’s motion has been filed out of time by over three years, it should

be summarily dismissed by this Court without further proceedings.




                                              -7-
       For all of the reasons and authorities previously outlined, the Government

respectfully requests this Court to dismiss, with prejudice, Ringer’s untimely motion under

28 U.S.C. § 2255, and stay the order directing the Government to show cause pending a

ruling on its motion to dismiss.

                                                  Respectfully submitted,

                                                  TIMOTHY A. GARRISON
                                                  United States Attorney

                                          By      /s/ Patrick Carney

                                                  PATRICK CARNEY
                                                  Assistant United States Attorney

                                                  901 St. Louis Street, Suite 500
                                                  Springfield, Missouri 65806-2511
                                                  Telephone: (417) 831-4406

                                                   Attorneys for Respondent

                             CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a copy of the foregoing was delivered on
September 14, 2020, to the CM-ECF system of the United States District Court for the
Western District of Missouri for electronic delivery to all counsel of record and mailed to
the movant at:

                                   John William Ringer, Pro Se
                                   11 South Church Street
                                   Jamestown, Ohio 45335


                                   /s/ Patrick Carney
                                   Patrick Carney
                                   Assistant United States Attorney




                                            -8-
